--------------------------------------------------------------------------------



EXHIBIT 10.28


EMPLOYMENT AGREEMENT


       This Employment Agreement (“Agreement”) by and between Marc Gurwith, M.D.
(“Gurwith”) and VaxGen, Inc. (“VaxGen”), is effective October 28, 2001 (the
“Effective Date”). In consideration of the mutual promises made herein, VaxGen
and Gurwith agree as follows:


       1. EMPLOYMENT. VaxGen hereby employs Gurwith, and Gurwith hereby accepts
employment with VaxGen, upon all of the terms and conditions described in this
Agreement. This Agreement supersedes, replaces and restates any and all prior
agreements between the parties hereto relating to the terms of Gurwith’s
employment with VaxGen, including any prior agreements concerning
confidentiality, non-disclosure and inventions.


       2. WORK RESPONSIBILITIES. Subject to the terms of this Agreement, Gurwith
is hereby employed in the position of Senior Vice President, Medical Affairs and
Chief Medical Officer and shall perform the functions and responsibilities of
that position. Gurwith shall devote the whole of his professional time,
attention and energies to the performance of his work responsibilities.
Gurwith’s position, job description, duties and responsibilities may be modified
from time to time in the sole discretion of VaxGen.


       3. COMPENSATION. As consideration for the services and covenants
described in this Agreement, VaxGen agrees to compensate Gurwith during the term
of this Agreement in the following manner:


       (a) Salary/Wages. VaxGen agrees to pay Gurwith a base salary of $235,000
per year. Gurwith’s salary, less required and authorized deductions, shall be
paid in equal, periodic installments no less frequently than semi-monthly in
accordance with VaxGen’s then current payroll practices. The Compensation
Committee of the VaxGen Board of Directors (the “Board”) will consider Gurwith’s
salary annually for potential increase.


       (b) Starting Bonus. VaxGen agrees to pay Gurwith a one-time starting
bonus in the amount of $40,000, less required and authorized deductions.
Gurwith’s starting bonus shall be paid on the same date as his first base salary
installment in accordance with VaxGen’s current payroll practices; provided
that, Gurwith is employed by VaxGen on that date.


       (c) Initial Option Grant and Subsequent Option Grants. On the Effective
Date, Gurwith shall be granted an option to purchase 125,000 shares of common
stock of VaxGen at a per share exercise price equal to the fair market value of
the common stock of VaxGen on the Effective Date in accordance with the form of
grant used by VaxGen for grants made to its senior executive officers (the
“Initial Option”). The Initial Option shall be Incentive Stock Options to the
maximum extent permitted by VaxGen’s stock option plan. The Initial Option shall
vest and become exercisable in accordance with the following schedule:
twenty-five percent (25%) of the Initial Option shall vest on the first (1st)
anniversary of the Effective Date and an additional 1/48thof the Initial Option
shall vest on the last day of each of the next 36 months following such
anniversary; provided that, in each case, Gurwith has been continuously employed
with VaxGen from the Effective Date through the applicable vesting date, except
as otherwise provided herein or under the terms of VaxGen’s stock option plan.
Except as otherwise provided herein, the Initial Option shall be subject to such
terms and conditions, including provisions regarding post-termination
exercisability, as generally apply to stock options granted to other senior
executive officers who participate in VaxGen’s equity incentive plans as such
terms and conditions are in effect on the Effective Date. Gurwith will be
eligible to receive an annual award of stock options, which will be issued, if
at all, in accordance with the terms and conditions of this Agreement and
VaxGen’s stock option plan as in effect at the time of the award, in an amount
to be determined in the sole discretion of the Board. In the event that
Gurwith’s employment is terminated by the Company without Cause pursuant to
paragraph 16(a)(iv) below or by Gurwith with Good Reason pursuant to paragraph
16(a)(v) below or following a Change in Control pursuant to paragraph 16(d)
below, then Gurwith shall have one (1) year from the date of termination to
exercise all options which are then vested or which vest as a result of this
Agreement, provided however that in no event will Gurwith be entitled to
exercise such stock options after the expiration of 10 years from the date of
grant of such stock options.


--------------------------------------------------------------------------------



       (d) Performance Bonus. Gurwith is eligible to receive an annual
performance bonus of up to thirty percent (30%) of his annual base salary in
cash, VaxGen securities or a combination thereof, provided that no more than 50%
of the performance bonus shall be paid in securities. The Chief Executive
Officer (“CEO”) and Gurwith will mutually cooperate to establish annual
performance objectives for Gurwith. Such performance bonus shall be awarded, if
at all, in the sole discretion of the Compensation Committee of the Board. The
Compensation Committee of the Board will consider Gurwith’s bonus annually for
potential increase.


       (e) Benefits. Gurwith shall be entitled to employment benefits in
accordance with policies established by or at the direction of the Board with
respect to senior officers of VaxGen, including holidays, leaves of absence,
health insurance, dental insurance, vacation and other benefits, if any, in
accordance with any eligibility requirements, policies, procedures, or benefit
plans adopted by VaxGen from time to time during the existence of this
Agreement. Gurwith’s rights, or those of Gurwith’s dependents under any such
benefits policies or plans, shall be governed solely by the terms of such
policies or plans. VaxGen’s employment benefits, and policies related thereto,
are subject to termination, modification or limitation at VaxGen’s sole
discretion.


       (f) Total Compensation. Gurwith agrees that the compensation stated above
constitutes the full and exclusive monetary consideration and compensation for
all services rendered under this Agreement and for all promises and obligations
under this Agreement.


       (g) Business Expenses. VaxGen shall pay Gurwith’s reasonable business
expenses, including expenses incurred for travel on VaxGen business, in
accordance with the policies and procedures of VaxGen, as may be adopted or
amended from time to time at VaxGen’s sole discretion. If Gurwith incurs
business expenses under this Agreement, he shall submit monthly to VaxGen a
request for reimbursement together with supporting documentation satisfactory to
VaxGen.


-2-


--------------------------------------------------------------------------------



       4. VAXGEN POLICIES. Gurwith agrees to abide by VaxGen’s written policies,
and procedures that have been communicated or made available to him, as they may
from time to time be adopted or modified by VaxGen in its sole discretion.
VaxGen’s written policies and procedures, including the Employee Handbook, shall
be binding on Gurwith unless superseded by, or in conflict with, this Agreement.
Copies of written policies and procedures are available to Gurwith in the
offices of VaxGen, and Gurwith shall be responsible at all times to review, and
make himself familiar with, these policies and procedures.


       5. WARRANTIES. Gurwith hereby represents and warrants that he has not
unlawfully misappropriated any confidential, proprietary or trade secret
information from Gurwith’s prior employer or employers and, except to the extent
such information has become publicly available, will not knowingly disclose such
information to VaxGen or improperly use any such information on behalf of
VaxGen. Gurwith acknowledges that VaxGen has specifically requested that, if
Gurwith has any such confidential, proprietary or trade secret knowledge or
information, Gurwith not use such information while employed by VaxGen for the
benefit of VaxGen. Gurwith further warrants that by entering into this Agreement
with VaxGen he is not violating any of the terms, agreements or covenants of any
previous employment or association.


       6. PRIOR INVENTIONS. Gurwith acknowledges that, except for the inventions
disclosed on Appendix A, Gurwith does not have any right or claim to any
invention, idea, process, formula, discovery, copyright, patent or other such
item or matter. No rights are hereby conveyed by Gurwith to VaxGen with respect
to inventions, if any, made by Gurwith prior to employment by VaxGen, which
inventions are listed in Schedule A, attached hereto.


       7. SUBSEQUENT INVENTION DISCLOSURE. Gurwith hereby agrees to promptly
disclose to VaxGen any and all inventions that he develops during the term of
his employment. Gurwith will also disclose to the CEO all inventions made,
conceived, reduced to practice, or developed by Gurwith within six months of the
termination of his employment with VaxGen that resulted from his prior work with
VaxGen. Such disclosures shall be received by VaxGen in confidence and do not
extend the assignment of inventions disclosed beyond that required by law.


       8. ASSIGNMENT OF INVENTIONS. Gurwith hereby assigns and agrees to assign
to VaxGen or its designee, Gurwith’s entire right, title and interest in and to
all inventions, works of authorship, developments, concepts, discoveries, ideas,
trademarks and trade secrets, whether or not patentable or registrable under
copyright or other intellectual property laws (“Inventions”) which Gurwith may
solely or jointly develop, conceive or reduce to practice, during the period of
employment, except as provided in paragraph 10 below. Gurwith agrees that all
such Inventions are the sole property of VaxGen. Gurwith further agrees that all
such Inventions, including works of authorship, are “works for hire” for
purposes of VaxGen’s rights under copyright laws. Gurwith agrees to keep and
maintain adequate and current written records of all Inventions made by him
(solely or jointly with others) during the term of his employment with VaxGen.
The records will be in the form of notes, sketches, drawings, and any other
format that may be specified by VaxGen. The records will be available to and
remain the sole property of VaxGen at all times. Gurwith understands and agrees
that the decision whether or not to commercialize or market any Invention
developed by him solely or jointly with others is within VaxGen’s sole
discretion and for VaxGen’s sole benefit and that no royalty will be due to him
as a result of VaxGen’s efforts to commercialize or market any such Invention.
Gurwith further agrees to perform, during and after employment with VaxGen, all
acts deemed necessary or desirable by VaxGen to permit and assist VaxGen, at
VaxGen’s expense, in obtaining and enforcing the full benefits, enjoyment,
rights and title, throughout the world, of and to the Inventions hereby assigned
by Gurwith to VaxGen as set forth above.


-3-


--------------------------------------------------------------------------------



       9. PATENT AND COPYRIGHT REGISTRATIONS. Gurwith agrees to assist VaxGen,
or its designee, at VaxGen’s expense, in every proper way to secure VaxGen’s
rights in the Inventions and any copyrights, patents, trademarks, and trade
secret rights or other intellectual property rights in connection with any such
Inventions in any and all countries, including the disclosure to VaxGen of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments or
papers which VaxGen shall deem necessary in order to apply for and obtain such
rights and in order to assign and convey to VaxGen, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, trademark and other intellectual
property rights relating thereto. Gurwith further agrees that his obligation to
execute or cause to be executed, when it is in his power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
VaxGen is unable, because of Gurwith’s mental or physical incapacity or for any
other reason, to secure his signature to apply for or to pursue any application
for any United States or foreign patents or copyright registrations covering
Inventions or original works of authorship assigned to VaxGen as above, then
Gurwith hereby irrevocably designates and appoints VaxGen and its duly
authorized officers and agents as his agent and attorney in fact to act for and
in his behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Gurwith.


       10. INVENTIONS NOT ASSIGNED. The parties agree that the assignment of
inventions under this Agreement does not apply to an invention which qualifies
fully for protection under Section 2870 of the California Labor Code, which
states that “Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer[.]”


       11. CONFIDENTIAL, PROPRIETARY AND TRADE SECRET INFORMATION. During the
course of his employment, will come into possession of or acquire knowledge of
confidential, proprietary and trade secret information of VaxGen. Gurwith hereby
covenants and agrees that he will not, either during his employment or at any
time thereafter, disclose any such confidential, proprietary or trade secret
information to any person, firm, corporation, association, partnership or other
entity (other than those in VaxGen’s organization qualified and authorized to
receive such information) for any purpose or reason whatsoever. Such
confidential and proprietary information shall be deemed to include, but not be
limited to, manuals, discs, tapes, and summaries or originals of any papers,
documents, plans, specifications, client lists, contracts, licenses or licensing
agreements, data bases, or portions thereof, related to the research and
development, products or operations of VaxGen, provided that such information is
confidential, proprietary or falls within the definition of a “trade secret”
under the Uniform Trade Secrets Act. Gurwith specifically agrees that he will
not make use of any such confidential or proprietary information for his own
purpose, or for the benefit of any person, firm, corporation or other entity
except VaxGen. Gurwith will abide by VaxGen’s policies and procedures, as
established from time to time for the protection of its trade secrets and
confidential information.


-4-


--------------------------------------------------------------------------------



       12. RETURN OF PROPERTY. All confidential, proprietary and trade secret
information, and all other documents, records, apparatus, equipment and other
physical property which is furnished to or obtained by Gurwith in the course of
employment with VaxGen, shall be and remain the sole property of VaxGen. Gurwith
agrees that upon request by VaxGen or the termination of Gurwith’s employment
(whichever occurs first), Gurwith shall return all such property, and agrees not
to make or retain copies, reproductions or summaries of any such property
without the express written consent of VaxGen.


       13. NON-SOLICITATION, ANTI-RAIDING. For a period of one (1) year
immediately following the termination of his employment, Gurwith agrees that he
will not, either directly or indirectly, (a) attempt to recruit, solicit or take
away any of the employees of VaxGen who worked for VaxGen at any time during the
term of this Agreement; make known to any person, firm or corporation the names
or addresses of, or any information pertaining to, any current or former
employees of VaxGen; (b) use any confidential or proprietary information to
attempt to call on, solicit or take away any clients of VaxGen or any other
persons, entities, or corporations with which VaxGen has had or contemplated any
business transaction or relationship during Gurwith’s employment with VaxGen,
including, but not limited to, investments, licenses, joint ventures, and
agreements for development.


       14. EQUITABLE RELIEF. Gurwith and VaxGen each agree that in the event of
a breach or threatened breach of paragraphs 7 through 13 of this Agreement each
party will not have an adequate remedy at law. Thus, in the event of such a
breach or threatened breach by one party, the other party will be entitled to
such equitable and injunctive relief in a court of law as may be available to
prevent and restrain a breach of the provisions of paragraphs 7 through 13. Said
availability to obtain injunctive relief will not prevent either party from
pursuing any other equitable or legal relief, including the recovery of damages
from such breach or threatened breach.


       15. AT-WILL EMPLOYMENT. Gurwith understands and agrees that employment at
VaxGen is at-will. This means that, for any reason or no reason, Gurwith’s
employment may be terminated, with or without cause, at any time by either
Gurwith or by VaxGen, subject to the severance and notice provisions contained
in Section 16 below. Nothing in this or any other document or statement shall
limit the right of VaxGen to terminate Gurwith’s employment at-will. Only the
Board has the authority to amend this Agreement on behalf of VaxGen, and then
only in a writing that is signed by both Gurwith and VaxGen pursuant to
authority expressly granted by the Board.


-5-


--------------------------------------------------------------------------------



       16. TERMINATION OF EMPLOYMENT.


       (a) Subject to the survivability provisions of Section 18 below,
Gurwith’s employment under this Agreement and all compensation and benefits
provided for herein shall terminate upon the occurrence of any of the following
events.


       (i) Death: In the event of Gurwith’s death, the termination shall be
effective upon the date thereof.


       (ii) Disability: In the event that Gurwith should become “disabled,”
VaxGen may terminate Gurwith’s employment under this Agreement. For purposes of
this paragraph, “disabled” shall mean Gurwith’s inability, despite reasonable
accommodation, to perform the essential duties of his position for a period of
five (5) consecutive months, and failure to resume the performance of such
duties on a full-time basis within thirty (30) days of notice from VaxGen of
intent to terminate this Agreement on such grounds. The termination shall be
effective upon the date specified in VaxGen’s notice to Gurwith as provided for
herein. Any base salary payable to Gurwith by VaxGen may be offset by any
benefits paid to Gurwith under any applicable short-term or long-term disability
plan.


       (iii) Cause: VaxGen may terminate Gurwith’s employment under this
Agreement upon the occurrence of “cause” for termination as herein defined.
“Cause” shall mean (A) Gurwith’s fraud, misappropriation, embezzlement or other
willful commission of a dishonest or unlawful act that has the effect of
materially injuring VaxGen or its reputation, (B) Gurwith’s conviction of a
crime involving moral turpitude or a felony, (C) Gurwith’s willful or reckless
violation of VaxGen’s written policies or procedures that has the effect of
materially injuring VaxGen, or Gurwith’s breach of the confidential information
and invention assignment provisions of this Agreement, and, if any such
violation or breach under this Section 16(a)(iii)(C) is curable, Gurwith’s
failure to cure such violation or breach within 15 business days of receiving
notice of such violation or breach from the Board, or (D) Gurwith’s habitual
failure to perform his job duties, as determined by the Board in its reasonable
judgment, and after notice of such failure has been given to Gurwith by the
Board and Gurwith has had a 15 business-day period within which to cure such
failure. The Parties acknowledge that the reference to a “for Cause” termination
herein does not alter the employment at-will relationship, but merely sets forth
circumstances under which VaxGen has no obligation to pay severance to Gurwith.
The termination shall be effective upon the date specified in VaxGen’s notice to
Gurwith.


-6-


--------------------------------------------------------------------------------



       (iv) Without Cause: Either VaxGen or Gurwith may terminate Gurwith’s
employment under this Agreement without Cause at any time upon thirty (30) days
written notice to the other party. The termination shall be effective upon the
date specified in the notice given pursuant hereto.


       (v) By Gurwith with Good Reason: Gurwith may terminate his employment
under this Agreement for Good Reason (A) in the event VaxGen breaches a material
term hereof and, after receiving written notice from Gurwith detailing the
specific provision allegedly breached, does not remedy said breach within thirty
(30) days of receiving notice, (B) there is a demotion of Gurwith from the
position of Senior Vice President, Medical Affairs and Chief Medical Officer or
the assignment of job duties or responsibilities materially inconsistent with
such position, (C) VaxGen moves Gurwith’s principal place of business more than
thirty-five (35) miles from VaxGen’s current principal place of business at 1000
Marina Blvd, Brisbane, California, (D) there is a reduction in Gurwith’s
then-current base salary and/or performance bonus opportunity, or (E) there is a
material and substantial reduction in the aggregate of Gurwith’s employee
benefits. The termination shall be effective on the date specified in the notice
given hereunder, which date shall not be earlier than the date such notice is
given, nor more than 30 days after the date such notice is given.


       (b) In the event that Gurwith’s employment under this Agreement is
terminated by VaxGen under paragraphs 16(a)(i), 16(a)(ii) or 16(a)(iii) above,
or by Gurwith under paragraph 16(a)(iv) above, no severance pay will be due to
Gurwith; however Gurwith shall be entitled to payment for any earned but unpaid
base salary through the date of termination as well as payment for any accrued
but unused vacation time and any accrued employee benefits, subject to the terms
of the applicable employee benefit plans.


       (c) In the event that Gurwith’s employment under this Agreement is
terminated by VaxGen under paragraph 16(a)(iv) above or by Gurwith under
paragraph 16(a)(v) above, Gurwith shall be entitled to receive: (i) severance
pay in the amount of six (6) months of his then-existing annual base salary plus
one additional month of base salary for each full year of employment with VaxGen
(such severance being limited strictly to annual base salary and will not
include any amount paid or payable as a bonus or stock option grant) up to a
maximum severance payment of twelve (12) months annual base salary, less
required and authorized deductions, payable on VaxGen’s ordinary payroll cycles
until fully paid out; and (ii) accelerated vesting of all his outstanding stock
options to fully vested status as of the date of termination.


       (d) Gurwith shall be entitled to the severance benefits provided for in
16(c) above if, within twelve (12) months following a Change in Control (as
defined below), VaxGen or its successor in interest terminates Gurwith’s
employment for any reason other than for Cause (as defined above) or Gurwith
terminates his employment on account of any of the following: (i) in the event
VaxGen breaches a material term hereof and, after receiving written notice from
Gurwith detailing the specific provision allegedly breached, does not remedy
said breach within thirty (30) days of receiving notice; or (ii) there is a
material reduction in Gurwith’s job duties or responsibilities, including,
without limitation, demotion from the position of Senior Vice President; or
(iii) VaxGen or its successor in interest moves Gurwith’s principal place of
business more than thirty-five (35) miles from VaxGen’s current principal place
of business at 1000 Marina Blvd, Brisbane, California; or (iv) there is a
reduction in Gurwith’s then-current base salary and/or performance bonus
opportunity; or (v) there is a material and substantial reduction in the
aggregate of Gurwith’s employee benefits.


-7-


--------------------------------------------------------------------------------



       (e) For purposes of this Agreement, a “Change in Control”shall be deemed
to have occurred if: (i) there is an acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (for the purposes of this
Section, a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the voting power of the
then outstanding voting securities of VaxGen entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection 16(e), any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by VaxGen or
any corporation controlled by VaxGen shall not constitute a Change in Control;
or (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual (other than an individual whose
initial assumption of office occurs as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board) who becomes a director subsequent to the date hereof whose election or
nomination for election by VaxGen’s shareholders was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or
(iii) there is a consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of VaxGen (a
“Business Combination”) unless, following such Business Combination, (A)
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the voting power of
the then Outstanding Company Voting Securities of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns VaxGen or all or substantially all of VaxGen’s
assets either directly or through one or more subsidiaries) and (B) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or (iv) approval by the shareholders of
VaxGen of a complete liquidation or dissolution of VaxGen.


       (f) In the event Gurwith’s employment with VaxGen is terminated, Gurwith
agrees that he will, unless otherwise requested by the Board, resign his
position on the Board within ten (10) days of the date his employment is
terminated.


       17. INDEMNIFICATION. VaxGen shall maintain, for the benefit of Gurwith,
director and officer liability insurance in form at least as comprehensive as,
and in an amount that is at least equal to, that maintained by VaxGen as of the
Effective Date of this Agreement for its other officers and directors. In
addition, VaxGen shall indemnify Gurwith against liability as an officer and
director of VaxGen or any subsidiary or affiliate of VaxGen to the maximum
extent permitted by applicable law. Gurwith’s rights under this Paragraph 17
shall continue so long as he may be subject to such liability, whether or not
his employment may have terminated prior thereto.


-8-


--------------------------------------------------------------------------------



       18. SURVIVABILITY. The respective rights and obligations of the Parties
hereunder, including, without limitation, Sections 7, 8, 9, 10, 11, 12, 13, 14,
16(c), 17, 19 and 28 of this Agreement, shall, to the extent necessary, survive
any termination of Gurwith’s employment or this Agreement.


       19. GOVERNING LAW. This Agreement shall be construed in accordance with
and governed by the laws of the State of California without regard to its
conflict of law rules. This Agreement shall be interpreted in accordance with
the plain meaning of its terms and not strictly for or against either party.


       20. ENTIRE AGREEMENT. This Agreement embodies the complete agreement and
understanding of the parties related to Gurwith’s employment by VaxGen,
superseding any and all other prior or contemporaneous oral or written
agreements between the parties hereto with respect to the employment of Gurwith
by VaxGen, and contains all of the covenants and agreements of any kind
whatsoever between the parties with respect to such employment. Each party
acknowledges that no representations, inducements, promises or agreements,
whether oral or written, express or implied, have been made by either party or
anyone acting on behalf of a party, that are not incorporated herein and that no
agreement or promise not contained herein shall be valid or binding.


       21. WAIVER. The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted under this
Agreement or of the future performance of any such term, covenant or condition.


       22. INVALIDITY. Should any provision, portion or part of this Agreement
be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions, portions or parts shall be unaffected
and shall continue in full force and effect, and said invalid, void or
unenforceable provision(s), portion(s) or part(s) shall be deemed not to be part
of this Agreement.


       23. NO THIRD PARTY BENEFICIARIES. This Agreement is not intended by
either party to create any third-party beneficiaries, and shall not be so
construed in any proceeding. The sole parties to this Agreement are Gurwith and
VaxGen, and it is their mutual intent that they alone shall have standing to
enforce the provisions of this Agreement, subject to the provisions of Section
26 below.


       24. VOLUNTARY AGREEMENT. Gurwith and VaxGen represent and agree that each
has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with the legal, tax
or other advisor or advisors of such party’s choice before executing this
Agreement.


       25. CAPTIONS. The captions of the various paragraphs of this Agreement
are placed herein for the convenience of the parties and the reader, do not
constitute a substantive term or terms of this Agreement, and shall not be
considered in any issue involving the interpretation or application of this
Agreement.


-9-


--------------------------------------------------------------------------------



       26. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of and shall be enforceable by and against Gurwith’s heirs,
beneficiaries and legal representatives. It is agreed that the rights and
obligations of Gurwith may not be delegated or assigned except as specifically
set forth in this Agreement. In the event of a Change in Control (as defined
above), VaxGen may assign its rights and obligations under this Agreement to its
successor-in-interest, and in that event such successor-in-interest shall be
deemed to have acquired all rights and assumed all obligations of VaxGen under
this Agreement.


       27. NOTICES. Notices given under the terms of this Agreement shall be in
writing and shall be deemed delivered when personally delivered to the person
identified below, or three (3) days after deposited, proper first class postage
prepaid, in the U. S. Mail and addressed as set forth below, or one day after
properly consigned to a recognized national next-day delivery service (e.g.,
Federal Express) prepaid and addressed as set forth below, or faxed to the
number provided below and confirmed by a delivery report from the sending fax
transmitter. The officer, addresses and facsimile numbers below may be changed
by written notice given pursuant to this paragraph. Notices shall be given:


If to VaxGen: Chief Executive Officer of VaxGen, Inc.
1000 Marina Blvd., Suite 200
Brisbane, California 94005
Fax number: 650-624-1001


With a copy to: Garrett Waltzer, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1100
Palo Alto, California 94301
Fax number: 650-470-4570


If to Gurwith: Marc Gurwith, M.D.
13157 La Paloma Road
Los Altos, California 94022
Fax number: ___________


-10-


--------------------------------------------------------------------------------



       28. ALTERNATIVE DISPUTE RESOLUTION PROGRAM. Except as to efforts to seek
injunctive relief as specifically addressed in paragraphs 7 through 14, the
parties understand and agree that any dispute arising out of Gurwith’s
employment by VaxGen, the termination of that employment, or arising out of or
relating to this Agreement shall be submitted to binding arbitration in
accordance with the terms of the Alternative Dispute Agreement set forth in
Appendix B to this Agreement and incorporated herein.


DATED:
                ————————————  
——————————————
Marc Gurwith, M.D.



DATED:
                ————————————   VaxGen, Inc.

By:
——————————————
Title:
——————————————



-11-


--------------------------------------------------------------------------------



APPENDIX A

Inventions. Except as set forth below, I hereby acknowledge that at this time I
have no right, title or other interest in any invention, patent, copyright or
other such material other than the following (if none, so state):

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DATED:
                ————————————  
——————————————
Marc Gurwith, M.D.





--------------------------------------------------------------------------------



APPENDIX B


ALTERNATIVE DISPUTE AGREEMENT


I. AGREEMENT TO ARBITRATE


       In the event that any employment dispute arises between VaxGen, Inc.
(“VaxGen”) and Marc Gurwith, M. D. (“Gurwith”), the parties involved will make
all efforts to resolve any such dispute through informal means. However, if
within thirty (30) days of the event giving rise to the dispute, these informal
attempts at resolution fail and if the dispute arises out of or is related to
Gurwith’s Employment Agreement, Gurwith’s employment, the termination of
Gurwith’s employment or alleged unlawful discrimination, including but not
limited to sexual or other unlawful harassment (an “Arbitrable Dispute”), VaxGen
and Gurwith will submit the dispute to final and binding arbitration, except as
set forth in Paragraphs 7-14 of the Employment Agreement.


       The parties expressly understand and agree that arbitration is the
exclusive remedy for all such Arbitrable Disputes; with respect to such
disputes, no other action may be brought in court or any other forum (except
actions to compel arbitration or enforce an award issued hereunder). THIS
ALTERNATIVE DISPUTE RESOLUTION (“ADR”) AGREEMENT IS A WAIVER OF THE
PARTIES’RIGHTS TO A CIVIL COURT ACTION FOR A DISPUTE RELATING TO BREACH OF THE
PARTIES’EMPLOYMENT AGREEMENT, TERMINATION OF THAT EMPLOYMENT OR ALLEGED UNLAWFUL
DISCRIMINATION, WHICH INCLUDES RETALIATION OR SEXUAL OR OTHER UNLAWFUL
HARASSMENT; ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE THE DISPUTE.


       Arbitrable Disputes arising out of or related to employment, or the
termination of such employment or alleged unlawful discrimination, including
retaliation or sexual or other unlawful harassment, shall include, but not be
limited to, the following: alleged violations of federal, state and/or local
constitutions, statutes or regulations; claims based on any purported breach of
contractual obligation, including breach of the covenant of good faith and fair
dealing; and claims based on any purported breach of duty arising in tort,
including violations of public policy.


       The following types of employment disputes are not subject to this ADR
Agreement: (1) disputes related to workers’ compensation and unemployment
insurance; (2) claims for benefits covered by a separate benefit plan that
provides for arbitration; and (3) claims subject to Sections 7 through 14 of the
Employment Agreement. Also, nothing in the Employment Agreement or in the ADR
Agreement shall be construed as precluding Gurwith from filing a charge with the
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”) or other federal, state or local agencies, seeking administrative
assistance in resolving claims. However, any claim that cannot be resolved
administratively through such an agency shall be subject to the Employment
Agreement and the ADR Agreement.


--------------------------------------------------------------------------------



II. REQUEST FOR ARBITRATION

     A. Attempt At Informal Resolution Of Disputes


       Prior to the submission of any Arbitrable Dispute to arbitration, Gurwith
and VaxGen shall attempt to resolve the dispute informally as set forth below.


       Gurwith and VaxGen will select a mediator from a list provided by the
Federal Mediation and Conciliation Service or other similar agency who will
assist the parties in attempting to reach a settlement of the dispute. The
mediator may make settlement suggestions to the Parties but shall not have the
power to impose a settlement upon them. If the dispute is resolved in mediation,
the matter shall be deemed closed. If the dispute is not resolved in mediation
and goes to the next step (binding arbitration), any proposals or compromises
suggested by either of the parties or the mediator shall not be referred to in
or have any bearing on the arbitration procedure. The mediator cannot also serve
as the arbitrator in the subsequent proceeding unless all parties expressly
agree in writing.


     B. Arbitration Procedures


       The party desiring arbitration, whether Gurwith or VaxGen, must submit a
“Request For Arbitration” in writing to the other party within the time period
required by the law that applies to the claim under the applicable statute of
limitations. If the “Request for Arbitration” is not submitted in accordance
with the aforementioned time limitations, the party failing to do so will not be
able to bring his claims to this or any other forum. The requesting party may
use a “Request for Arbitration” form supplied by VaxGen (Appendix C).
Alternatively, the requesting party may create a “Request For Arbitration” form
that, unless otherwise required by law, clearly states “Request For Arbitration”
at the beginning of the first page and includes the following information:


       1. A factual description of the dispute in sufficient detail to advise
the other party of the nature of the dispute;


       2. The date when the dispute first arose;


       3. The names, work locations and telephone numbers of any individuals,
including employees or supervisors, with knowledge of the dispute; and


       4. The relief requested by requesting party.


       The responding party may submit counterclaim(s) in accordance with
applicable law. Any dispute as to the sufficiency of the foregoing notice shall
be submitted to the Arbitrator for resolution and shall not be a basis for
avoiding arbitration.


     C. Selection Of The Arbitrator


       All disputes will be resolved by a single Arbitrator, the Arbitrator will
be mutually selected by VaxGen and Gurwith. If the parties cannot agree on an
Arbitrator, then a list of seven (7) arbitrators, experienced in employment
matters, shall be provided by the Judicial Arbitration Mediation Services
(“JAMS/Endispute”). The Arbitrator will be selected by the parties who will
alternately strike names from the list. The last name remaining on the list will
be the Arbitrator selected to resolve the dispute. Upon selection, the
Arbitrator shall set an appropriate time, date and place for the arbitration,
after conferring with the parties to the dispute.


-ii-


--------------------------------------------------------------------------------


     D. The Arbitrator’s Authority


       The Arbitrator shall have the powers enumerated below:


       1. Ruling on motions regarding discovery, and ruling on procedural and
evidentiary issues arising during the arbitration.


       2. Ruling on motions to dismiss and/or motions for summary judgment
applying the standards governing such motions under the Federal Rules of Civil
Procedure.


       3. Issuing protective orders on the motion of any party or third party
witness. Such protective orders may include, but are not limited to, sealing the
record of the arbitration, in whole or in part (including discovery proceedings
and motions, transcripts, and the decision and award), to protect the privacy or
other constitutional or statutory rights of parties and/or witnesses.


       4. Determining only the issue(s) submitted to him/her. The issue(s) must
be identifiable in the “Request For Arbitration” or counterclaim(s). Except as
required by law, any issue(s) not identifiable in those documents is outside the
scope of the Arbitrator’s jurisdiction and any award involving such issue(s),
upon motion by a party, shall be vacated.


     E. Discovery


       The discovery process shall proceed and be governed by the standards of
the California Code of Civil Procedure and the Federal Arbitration Act. Each
party may obtain discovery necessary to adequately explore and arbitrate their
respective claims. The Arbitrator shall have the power to enforce the
aforementioned discovery rights and obligations by the imposition of the same
terms, conditions, consequences, liabilities, sanctions and penalties as can or
may be imposed in like circumstances in a civil action under the California Code
of Civil Procedure, except the power to order the arrest or imprisonment of a
person.


     F. Hearing Procedure


       The hearing shall be held at a location mutually agreed upon by the
parties, or as determined by the Arbitrator in the absence of an agreement, and
shall proceed according to the current version of the American Arbitration
Association’s “National Rules for the Resolution of Employment Disputes” (the
“Rules”) with the following amendments:


       1. The Arbitrator shall rule at the outset of the arbitration on
procedural issues that bear on whether the arbitration is allowed to proceed.


-iii-


--------------------------------------------------------------------------------



       2. Each party has the burden of proving each element of its claims or
counterclaims, and each party has the burden of proving any of its affirmative
defenses.


       3. In addition to, or in lieu of closing argument, either party shall
have the right to present a post-hearing brief, and the due date for exchanging
any post-hearing briefs shall be mutually agreed on by the parties and the
Arbitrator, or determined by the Arbitrator in the absence of agreement.


       4. The Rules shall otherwise be modified to the extent necessary to be
consistent with applicable law.


     G. Substantive Law


       1. The parties agree that they will be afforded the identical legal,
equitable, and statutory remedies as would be afforded them were they to bring
an action in a court of competent jurisdiction.


       2. The applicable substantive law shall be the law of the State of
California and/or federal law. Choice of substantive law in no way affects the
procedural aspects of the arbitration, which are exclusively governed by the
provisions of this ADR Agreement.


     H. Opinion And Award


       The Arbitrator shall issue a written opinion and award, in conformance
with the following requirements:


       1. The opinion and award must be signed and dated by the Arbitrator.


       2. The Arbitrator’s opinion and award shall decide all issues submitted.


       3. The Arbitrator’s opinion and award shall set forth the findings of
fact and conclusions of law supporting each part of the opinion.


       4. The Arbitrator shall have the same authority to award remedies,
damages and costs as provided to a judge and/or jury under parallel
circumstances.


     I. Enforcement Of Arbitrator’s Award


       Following the issuance of the Arbitrator’s decision, any party may
petition a court to confirm, enforce, correct or vacate the Arbitrator’s opinion
and award under the Federal Arbitration Act, and/or applicable State law.


     J. Fees And Costs


       Unless otherwise required by law, fees and costs shall be allocated in
the following manner:


       1. Each party shall be responsible for its own attorneys’fees, except as
otherwise provided by law for the particular claim(s) at issue.


-iv-


--------------------------------------------------------------------------------



       2. VaxGen shall pay the entire cost of the arbitrator’s services, the
facility in which the arbitration is to be held, and any similar costs that
Gurwith would not have otherwise incurred if the dispute were adjudicated in a
court of law rather than through arbitration.


       3. VaxGen shall pay the entire cost of a court reporter to transcribe the
arbitration proceedings. Each party shall advance the cost for said party’s
transcript of the proceedings. Each party shall advance its own costs for
witness fees, service and subpoena charges, copying, or other incidental costs
that each party would bear during the course of a civil lawsuit.


       4. Each party shall be responsible for its costs associated with
discovery, except as required by law or court order.


     K. Severability


       Each term, clause and provision of this ADR Agreement is separate and
independent, and should any term, clause or provision of this ADR Agreement be
found to be invalid or unenforceable, the validity of the remaining terms,
clauses, and provisions shall not be affected. As to those terms, clauses and
provisions found to be invalid or unenforceable, they shall be replaced with
valid and enforceable terms, clauses or provisions or shall be modified, in
order to achieve, to the fullest extent possible, the economic, business and
other purposes of the invalid or unenforceable terms, clauses or provisions.


DATED:
                ————————————  
——————————————
Marc Gurwith, M.D.



DATED:
                ————————————   VaxGen, Inc.

By:
——————————————
Title:
——————————————



-v-


--------------------------------------------------------------------------------



APPENDIX C


REQUEST FOR ARBITRATION FORM


ALTERNATIVE DISPUTE RESOLUTION AGREEMENT

--------------------------------------------------------------------------------


Submission
Requirement   This form (or, alternatively, a form that includes the information
below) must be submitted by the individual claimant to the CEO within the time
period required by the law that applies to the claim. If VaxGen requests
arbitration, the form must also be served on the individual within the
appropriate time period.

--------------------------------------------------------------------------------

State the nature of the claim in detail:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Continue on reverse and add pages if necessary)

Enter the date of termination or date(s) of alleged incident(s) (e.g., date of
last instance of unlawful discrimination, sexual or other unlawful harassment):
_______/________/_______
Month          Day            Year


Provide the names and work locations of any individuals, including employees or
supervisors, with knowledge of the dispute:


Name Job Title Work Location


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Please attach any documents relevant to the dispute.)

Signature of Party Requesting Arbitration:


DATED:
                ————————————  
——————————————
Marc Gurwith, M.D.



DATED:
                ————————————   VaxGen, Inc.

By:
——————————————
Title:
——————————————

